            CASE 0:19-cr-00289-PAM Document 1 Filed 11/08/19 Page 1 of 14          tlcrz-89          PArvt
\l


                              UNITED STATES DISTRICT COURT                          HESEHVHM
                                 DISTRICT OF MINNESOTA
                                                                                           Nov 0 8     2019

                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                    MINNEAPOLIS, MINNESOTA
     LINITED STATES OF AMERICA,                        INFORMATION

                          Plaintiff,
                                                           18 U.S.C. S 1001
                                                           18 U.S.C. $ 1349
            V.


     CLARISSA LYNN COMBS,

                          Defendant.

            TI{E LTNITED STATES ATTORNEY CHARGES:

                                         INTRODUCTION

            At times relevant to the Information:

            1.     Victim Organization 1 was a non-profit organization in the                  greater

     Minneapolis-St. Paul, Minnesota area. Victim Organization 1 belonged to network of

     non-profit organizations that had locations throughout the United States.

            2.     Victim Organization     l's mission was tb alleviate       poverty, including by

     providing housing and related services to the homeless. Victim Orgarization 1 relied on

     funding from private donors, charitable foundations, and the United States Department of

     Housing and Urban Development, among others, to provide these services.

            3.     As part of its work to help the homeless, Victim Organization       1 madb    direct

     payments to landlords and other vendors (collectively "vendors"), who provided housing

     and related services to the oreanization's clients.


                                                                                      SCAilINED
                                                                                       ll(|l' 08   20f9
                                                                                   U.S. DISTRICT Cuurr r   TVIPLS
        CASE 0:19-cr-00289-PAM Document 1 Filed 11/08/19 Page 2 of 14




United States v. Clarissa Lynn Combs


        4.       Victim Organization 1 required vendors to provide                      supporting

documentation with a request for program            funds. For example,    landlords were required

to provide a signed lease agreement and Internal Revenue Service (IRS) Form W-9 Request

for Taxpayer Identification Number (TIN) and Certification (IRS Form W-9). To

complete the IRS Form W-9, a vendor was required to certify under penalties of perjury

that, among other things, the TIN was colrect and belonged to the vendor. For                    an

individual serving as a vendor, the TIN was usually the individual's Social Security

Number (SSN).

        5.       Prior to disbursing program funds to a vendor, Victim Organization 1 also

required its employees to submit       a   written check request along with the vendor's supporting

documentation. Approval from a program manager or other supervisor from Victim

Orgarization     I was required before submitting the request to Victim Organization l's
accounts payable department            for approval. If        approved, accounts payable then

transmitted a request to a bank via email to disburse a check directed to the vendor.

        6.       Defendant CLARISSA             LYNN COMBS was a Victim Organization              1



program manager for a program that provided housing assistanbe to the homeless. In that

role, COMBS supervised other Victim Organization 1 employees and approved check

requests for charitable funds, among other things.

        7.       Defendant COMBS resided in the District of Minnesota.
         CASE 0:19-cr-00289-PAM Document 1 Filed 11/08/19 Page 3 of 14




United States v. Clarissa Lvnn Combs


                                             COUNT   1
                                 (Conspiracy tb Commit Wire Fraud)

        8.       The allegations contained in paragraphs   I through 7 of this Information   are


realleged and incorporated here.

        9.       Beginning no later than in and around April 2012, and continuing until in and

around February 2019, in the State and District of Minnesota, the defendant,

                                       CLARISSA LYNN COMBS,

with others known and unknown to the United States Attorney, did knowingly conspire

and agree to commit an offense against the United States, namely:

                 To knowingly devise and participate in a scheme and artifice
                 to defraud Victim Organization 1, to obtain and retain at least
                 $684,081.90, in charitable funds from Victim Organization 1,
                 and to conceal the sch'eme by means of materially false and
                 fraudulent pretenses, representations, and promises, in
                 violation of Title 18, United States Code, Section 1343, as
                 fuither described below.

                                Manner and Means of the Conspiracy

         10.     Defendant COMBS devised a scheme to defraud Victim Organization 1            of

charitable funds intended to help the homeless by recruiting other Victim Organization         1




employees, as well as her friends, family members, and associates to pose as vendors

providing services to fictitious homeless clients (collectively "vendor coconspirators").

         11.     In many     instances, COMBS recruited vendor coconspirators whom she

knew to be in financial need. For example, in"and around 2012, COMBS recruited vendor
         CASE 0:19-cr-00289-PAM Document 1 Filed 11/08/19 Page 4 of 14




United States v. Clarissa Lynn Combs


coconspirator S.O.R., who had previously relied upon Victim Organization 1's assistance

when she was homeless.

         12.     To induce Victim Organization 1 into giving her vendor coconspirators

money and to conceal that the homeless clients whom they claimed to serve were fictitious,

COMBS directed vendor coconspirators to provide their names, SSNs, and other

identifying information to allow her      to   complete fraudulent IRS Forms W-9, lease

agreements, and check requests that falsely claimed that the vendor coconspirators

provided housing to homeless clients. COMBS also directed vendor coconspirators to

complete such documents themselves, and to provide their identifying information to other

                                                                                  o'employee
coconspirators who were Victim Organization          1 employees (collectively

coconspirators").        In fact, as defendant COMBS knew, the vendor coconspirators
provided no housing or other service to Victim'.Organization      l's   clients, and were not

entitled to Victim Oreanization 1's funds.

         13. ,n **l.rance of and to conceal the consp iracy,CoMBs                 used alias

"Monica" for a vendor coconspirator, J.L.C., whose real name is known to the United

States   Attomey. To further concbal her association with J.L.C., COMBS diverted funds

intended for J.L.C. to J.L.C.'s property management company, the name of which is known

to the United States Attorney.

         14.     It was further apart of the conspiracy that COMBS submitted the fraudulent

check requests and supporting documentation to Victim Orgarization 1's accounts payable
        CASE 0:19-cr-00289-PAM Document 1 Filed 11/08/19 Page 5 of 14




United Stdtes v. Clarissa Lynn Combs


department through multiple means, including via       email. To conceal her fraud, COMBS

submitted check requests in the names of other Victim Organization 1 employees who were

unaware of the fraud.

        15. In        furtherance      of the conspiracy,   COMBS also directed employee

coconspirators     to submit fraudulent check requests and supporting documentation        to

accounts payable.

        16. It was also part of the conSpiracy that COMBS sought to facilitate the
issuance ofthe checks, minimize scrutiny on fraudulent check requests by accounts payable

employees,     ffid to pressure accounts payable employees to disburse funds by sending

emails to accounts payable employees about the check requests. For example, in multiple

emails, including examples set forth in the table below, COMBS insisted that checks

should be delivered to her directly and were urgently needed, suggesting that fictitious

clients might face imminent negative consequences-including            eviction*if   accounts

payable did not disburse funds quickly:

         Date                                        Communication
     (on or about)

 November 27.2012            An accounts payable   employee asked COMBS if instead of
                             making checks available to COMBS for delivery, "perhaps you
                             could ask [vendor coconspirator A.L.D.] to allow us to mail the
                             checks to her in the future . . . [o]r is she just an extremely
                             impatient person and would not wait?"

                             COMBS's responded approximately three minutes later, stating,
                             "I will chat with her tomorrow. let her know we know fsicl need
        CASE 0:19-cr-00289-PAM Document 1 Filed 11/08/19 Page 6 of 14




United States v. Clarissa Lynn Combs


                             to mail the checks. This maybe [sic] more on me. I do not want
                             evictions on these clients there [sic] behind in,rent."

                             This led the accounts payable employee to respond:

                                          I will definitely have the checks ready
                                          for you tomorrow by l:00, but I'm
                                          hoping that if she could let us mail the
                                          checks directly to her in the futtire,
                                          theri you wouldn't have to hassle with
                                          delivering them to her each time. I
                                          certainly understand not wanting any
                                          of the clients getting eviction notices.

 November 24,2014            COMBS emailed an accounts payable department emplciyee,
                             stating:

                                        Hey, Wondering if you got the check form
                                        [sic] [Victim Organization 1 employee].
                                        Out of all those request [sic]'there are 2
                                        that I'm super wonied ab'out Landlord
                                        [sic] are stdting Evctions [sic] are going to
                                        be filed. If check not in there [sic] office
                                        this week.
                                        1. fName] to pick today at 3:00pm
                                        2. fVendor coconspirator R.E.E.] I had
                                        Requested to pick up ay [sic] fVictim
                                        Organization 1l today at 3:30pm is that
                                        going to work?



        17.      Many of COMBS's emails contained a signature highlighting Victim

Organization 1's mission, stating that its "Homeless Youth shelter provides approximately

one third of the beds available to youth experiencing homelessness in Minnesota.        Visit

[website] to leam more about our impact on preventing and ending youth homelessness."
        CASE 0:19-cr-00289-PAM Document 1 Filed 11/08/19 Page 7 of 14




United States v. Clarissa Lynn Combs


        18.      Among the writings, signs, signals, pictures, and sounds that defendant

COMBS caused to be transmitted between at least in and around April 2012'and in and

around June2017 by means of wire communication in interstate and foreign commerce for

the purpose of executing the scheme and artifice to defraud Victim Organization 1 were

approximately 442 requests from Victim Organization 1 to its bank for checks, as well as

the following email communications:

      Date                                        Communication
 (on or about)
 December 9,           COMBS sent an email to an accounts payable employee with a W-9
 20r3                  containing vendor coconspirator A.L.D.'s name and SSN. COMBS's
                       message stated, "Hey here is her updated W-9. I did put some check
                       request in for her today."
 Jamary 28,            COMBS'emailed vendor coconspiratorR.E.E. a copy of a blank Form
 20r4                  W-9 with the message, "Hey call me when you get this. I want to get
                       check this week."
 June   9,2014         COMBS emailed an"accounts payable employee to correct the address of
                       vendor coconspirator A.S.H., falsely claiming that "hdr"Assit lsicl Put
                       wrong address" and stating that COMBS would provide a new Form
                       W-9 for A.S.H. COMBS then well knew that A.S.H. was not a
                       landlord. did not run a business. and did not have an assistant.
 June 1I,2014          COMBS emailed an accounts payable employee seeking to stop the
                       check issued to vendor coconspirator A.S.H. discussed on June 9,2014,
                       and falsely claiming that A.S.H. "had to Fire her Assit [sic], She was
                       stealins."
 July 21,2014          COMBS forwarded an email from vendor coconspirator A.S.H. to an
                       accounts payable employee representing that A.S.H. was in the process
                       of establishing a business name. COMBS also described A.S.H. as a
                       "LandT.ord" when she forwarded the email, although COMBS ihen well
                       knew that A.S.H. was not a landlord, did not run a business, and did not
                       have an assistant.
 December 8,           COMBS forwarded an email from vendor coconspirator T.L.B to an
 20r4                  accounts payable employee, wherein T.L.B. stated a check intended for
                       T.L.B. had been retumed by the post office. COMBS stated, "Hello
          CASE 0:19-cr-00289-PAM Document 1 Filed 11/08/19 Page 8 of 14




United States v. Clarissa Lynn Combs


                       fVictim Organization 1 employee],'Can you let me know when this
                       check comes back. fT.L.B.l. I'm glad this was not on our end."
    February 11,       COMBS sent a check request to an accounts payable employee stating
    2015               thata landlord, R.E.E., whom COMBS knew to be a vendor
                       coconspirator, was 'oupset" because she had'not yet received funds
                       because of a problem with tax information previously submitted.
                       COMBS also stated that she would submit a signed statement from
                       R.E.E. statins that she received a tax form 1099.
    May 6,2015         Vendor coconspirator J.L.C. emailed COMBS copies of leases for two
                       fictitious homeless clients. COMBS responded, "Good I already got
                       3000 coming. it iust went in today."
    February 8,        COMBS emailed accounts payable employees an attachment with a
    2017               letter containing vendor coconspirator S.L.M.'s name and address in
                       response to a request for confirmation regarding her address as a
                       landlord.

          19.      In reliance on the fraudulent check requests and supporting documentation,

as well as COMBS's false representations via email and otherwise, accounts payable

emailed Victim Organization            l's   bank to request disbursement   of charitable funds in

checks directed to COMBS's coconspirators.

         20. In furtherance of the scheme, COMBS provided                      checks   to   vendor

coconspirators       in person and via employee coconspirators. COMBS also directed
accounts payable       to send checks to vendor coconspirators through the U.S. mail. To

conceal the true destinations of the checks from Victim Orsanization 1. COMBS instructed

vendor coconspirators who received checks via mail to obtain U.S. Post Office boxes and

a   general delivery address.

         21.       In furtherance of the scheme, COMBS instructed her vendor coconspirators

to cash the checks and divide the proceeds with her, and in some cases, another employee
        CASE 0:19-cr-00289-PAM Document 1 Filed 11/08/19 Page 9 of 14




United States v. Clarissa Lynn Combs


coconspirator. COMBS also directed vendor coconspirators to cash the checks at the

same bank that issued the checks, b'elieving that this would result in less scrutiny on the

transactions. COMBS determined how much money her coconspirators were permitted

to retain from each check.

        22.      The disbursement of Victim Orsanization 1 funds in checks to vendor

coconspirators resulted in the assessment of thousands of dollars of federal income tax

liability on COMBS's vendor coconspirators. Although COMBS obtained               a   portion of

her coconspirators' funds, she neither shared in their tax liability nor paid any taxes herself

on proceeds from the scheme.

        23.      On or about March 20,2017, a Victim Organization 1 employee found            a


suspicious check request approved by COMBS, which prompted Victim Orgarization              I to

begin an internal investigation into COMBS's    fraud.   On or about March 29,2017,Victim

Orgarization     1   terminated COMBS's employment due to misconduct.

                           COMBS's Efforts to Conceal the Conspiracy

        24.     Even after Victim Organization 1 terminated COMBS's employment,

COMBS sought to conceal and directed coconspirators to conceal the full scope of the

conspiracy through multiple means. For example, on or about         April 2, 2017, COMBS

instituted administrative proceedings before the Minnesota Department of Employment

and Economic Development to claim unemployment benefits, insisting that she was not

dismissed due to misconduct, when in fact she knew that she was fired due to her fraud.
         CASE 0:19-cr-00289-PAM Document 1 Filed 11/08/19 Page 10 of 14




United States v. Clarissa Lynn Combs


Indeed, on or abouJ June 16, 2017-after a hearing regarding her unemployment benefits

on the same date-COMRS told coconspirators B.Y.M. and L.H. that she instituted the

proceedings solely to obtain information about how much Victim Organization 1 knew

about her     fraud. COMBS told B.Y.M. and.L.H., among other things,             'oI wasn't even

gonna do the damn thing, the little damn hearing, but I,said, 'Man, I need to do this, just so

I can see a little bit more about what they're talking about,"' and "I donlt giv'e a fuck about

the unemployment, I need to know what they're looking at."

         25.     In an effort to conceal her involvement in the conspiracy, COMBS also took

steps    to   dissuade vendor coconspirators from contacting and cooperating          with law

enforcement. During the same conversation with coconspirators B.Y.M. and L.H. on or

,about
         June 16, 2017, COMBS said, "[Victim Organization 1] definitely stated they

contacted law enforcement." COMBS then instructed B.Y.M. and L.H. that              if thev were

contacted about the case,        "I think we should g"et together and chat about it," and "We
definitely all need to get"on the same page for       it." COMBS also told L.H. that she should
"say as little as possible," and instructed her to tell law enforcement that L.H. worked for

someone who provided legitimate services to       Victim Organization   1.   COMBS also stated

that she would direct an unidentified coconspirator to pretend to be L.H.'s employer who

provided housing services to Victim Organization 1 clients.

         26.     COMBS further sought to conceal the scope of the conspiracy by lying to

her coconspirators about other conspirators involved. For example, on or about June 16,

                                                 10
        CASE 0:19-cr-00289-PAM Document 1 Filed 11/08/19 Page 11 of 14




United States v. Clarissa Lynn Combs


2017, COMBS lied to B.Y.M. and L.H. about other vendor coconspirators' involvement

in the scheme, falsely stating that anyone other than B.Y.M., L.H., and A.O., an unindicted

coconspirator, had cashed checks in furtherance of the scheme. In fact, as COMBS then

well knew, she had directed multiple other coconspirators to cash checks and share the

proceeds with her in furtherance of the scheme for multiple years.

        27.      COMBS also sought to conceal the conspiracy by knowingly attempting to

com-rptly persuade and intimidate, and engaging            in misleading conduct toward vendor

coconspirator A.L.D., with the intent to influence and prevent the testimony of A.L.D. in a

federal grand jury investigation, through the means set forth in the table below:

          Date                                           Communication
  (in and around/on or
         about)
 September 2018                  COMBS falsely told A.L.D. that she had spoken to the
                                 "detectives" investigating the fraud at Victim Organization 1,
                                 that A.L.D.'s name was not mentioned. and that A.L.D. was
                                 not a tarset of the investieation.
 Februarv 5.2019                 COMBS sent text messages to A.L.D. that stated, among other
                                 things:
                                       .   "WHAT TI{E FUCK! !!!! REALLY"
                                           ,,;
                                       o   "I guess I'm dying you riding without me. Fuck!!!"
                                       o   When A.L.D. asked what COMBS was talking about,
                                           COMBS stated, "someone told me to read from 3wks
                                           ago. I did," and referenced a Star Tribune newspaper
                                           article published on or about January 15, 2019, about
                                           A.L.D.'s and"four other vendor coconspirators' guilty
                                           pleas to conspiracy to defraud Victim Organization 1
                                           with COMBS.
                                       .   COMBS then stated that she had tried "comings [sic]
                                           by [A.L.D.'s] house Friday no answer," and "I had not
                                           heard from you since wedding. Thines iust got super
                                                    l1
        CASE 0:19-cr-00289-PAM Document 1 Filed 11/08/19 Page 12 of 14




United States v. Clarissa Lvnn Combs


                                         real.tt

        All in violation of Title      18, United States Code, Section 1349.

                                                   COUNT   2
                                           (False Statements)

        28.      The allegations in paragraphs I-7 and9-27 of this Information are realleged

and incorporated here.

        29.      On or about September I0,2019, the defendant,

                                       CLARISSA LYNN COMBS,

did willfully and knowingly make materially false, fictitious, and fraudulent statements and

representations     in a    matter within the jurisdiction      of the executive branch of the
government of the United States, namely during a proffer to Special Agents of the Office

of the Inspector General of the Department of Housing and Urban Development and the

Federal Bureau of Investigation, and a United States Postal Inspector, at the United States

Attorney's Office in Mirureapolis, in the District of Minnesota.

        30.      Among the false statements COMBS made were that she paiil three people

to prepare false documents in furtherance of the scheme described in Count 1 of this

Information, when in fact, as she then well knew, she completed the documents in question,

as was evident    from the handwritins on the documents.

        31.      COMBS also falsely claimed that she had        a years-long addiction   to cocaine

and provided false information about conducting specific drug transactions, when in fact,


                                                     t2
       CASE 0:19-cr-00289-PAM Document 1 Filed 11/08/19 Page 13 of 14




United States v. Clarissa Lynn Combs


as she later admitted, she had no such addiction, and lied "[a]s a way to help myself,"

because, "[a] lot of people use addiction to get out of stuff."

        All in violation of Title      18, United States Code, Section 1001.

                                 FORFEITURE ALLEGATIONS

        Counts 1 and 2 of this Information are incorporated here for the purpose of alleging

forfeitures pursuant to Title 18, United States Code, Section 981(a)(l)(C), and Title 28,

United States Code, Section 2a6l@).

        Upon conviction of either of the offenses alleged in Count 1 and Count 2 of this

Information, the defendant shall forfeit to the United'States pursuant to Title 18, United

States Code, Section 981(a)(1)(C), and         Title 28, United States Code, Section 2461(c), any

property, real or personal, which constitutes or is derived from proceeds traceable to such

violation.

        If   any property is unavailable for forfeiture, the United States intends to seek the

forfeiture of substitute property as provided for in Title2I, United States Code, Section

853(p), as incorporated by Title 28, United States Code, Section 2461(c).




                                                   t3
       CASE 0:19-cr-00289-PAM Document 1 Filed 11/08/19 Page 14 of 14




United States v. Clarissa Lynn Combs


        All in violation of Title      18, United States Code, Sections 1349, 1512(bX1),

931(a)(1)(C), and Title 28, United States Code, Section 2461(c).


Dated:
          trfwfun                            ERICA H. MaoDONALD
                                             United States A
                                                                                           I




                                            BY: MIRANDA E. DUGI
                                            Attomey ID No. 5140546 G.ry)
                                            Assistant United States Attomey




                                               T4
